Order entered February 3, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00987-CV

                               IN RE DAVID E. MARTIN, Relator

                  Original Proceeding from the 397th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. 07-1232-397

                                              ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT IN PART

relator’s petition for writ of mandamus and DIRECT the trial court to vacate the January 11,

2016 enforcement order. We DENY relator’s petition for writ of mandamus as to the trial

court’s denial of relator’s motion to dismiss the grandparents’ motion to modify.

       We ORDER the trial judge to file with this Court, within fifteen (15) days of the date of

this order, a certified copy of its order issued in compliance with this order. Should the trial

court fail to comply with this order, the writ will issue.



                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE